Case 1:19-cv-22127-UU Document 19 Entered on FLSD Docket 07/17/2019 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

 HONEY JEAN PATINDOL,

        Plaintiff,                                              CASE NO. 1:19-cv-22127
 v.

 OLIVIER INVESTMENTS LLC
 d/b/a PANDOREE CAFE, a
 Florida Limited Liability Company,
 OLIVIER BELHADIA, individually,
 and ABDEL KADER BELHADIA,
 individually,

        Defendant.
                                                /

                          ANSWER AND AFFIRMATIVE DEFENSES

        Defendants, Olivier Investments LLC d/b/a Pandoree Cafe, Oliver Belhadia & Abdel

 Kader Belhadia (“Defendants”), hereby file this Answer and Affirmative Defenses in response to

 Plaintiff, Honey Jean Patindol (“Plaintiff”), First Amended Complaint [ECF 18] and state as

 follows:

                                       GENERAL ALLEGATIONS

        1.      As to the allegations in paragraph 1 of Plaintiff’s First Amended Complaint,

 Defendants admit that Plaintiff purported to state a cause of action under the FLSA and FCRA but

 deny that Plaintiff has stated a cause of action, nor could.

        2.      Admitted.

        3.      Denied.

        4.      Admitted.

        5.      Admitted.

        6.      Denied.
Case 1:19-cv-22127-UU Document 19 Entered on FLSD Docket 07/17/2019 Page 2 of 5




        7.     Admitted.

        8.     Denied.

        9.     Denied.

        10.    Denied.

                FACTUAL ALLEGATIONS COMMON TO ALL COUNTS

        11.    Denied. Plaintiff was employed between June 5, 2018 and July 2, 2018.

        12.    Denied.

        13.    Denied.

        14.    Denied.

        15.    Denied.

                                       COUNT I
                       Violation of FLSA / Minimum Wage Against
                    OLIVIER INVESTMENTS d/b/a PANDOREE CAFE

        16.    The preceding paragraphs are incorporated by reference.

        17.    Denied.

        18.    Admitted.

        19.    Denied.

        20.    Denied.

        21.    Denied.

        22.    Denied.

        In response to the WHEREFORE clause A-E, after paragraph 22 of Plaintiff’s First

 Amended Complaint, Defendants deny all allegations contained therein and demand strict proof

 thereof.




                                               2
Case 1:19-cv-22127-UU Document 19 Entered on FLSD Docket 07/17/2019 Page 3 of 5




                                      COUNT II
                      Wage & Hour Federal Statutory Violation Against
                                 OLIVIER BELHADIA

        23.    The preceding paragraphs are incorporated by reference.

        24.    Denied.

        25.    Admitted.

        26.    Admitted.

        27.    Denied.

        28.    Denied.

        In response to the WHEREFORE clause A-G, after paragraph 28 of Plaintiff’s First

 Amended Complaint, Defendants deny all allegations contained therein and demand strict proof

 thereof.

                                     COUNT III
                      Wage & Hour Federal Statutory Violation Against
                              ABDEL KADER BELHADIA

        29.    The preceding paragraphs are incorporated by reference.

        30.    Denied.

        31.    Denied.

        32.    Denied.

        33.    Denied.

        34.    Denied.

        In response to the WHEREFORE clause H-N, after paragraph 34 of Plaintiff’s First

 Amended Complaint, Defendants deny all allegations contained therein and demand strict proof

 thereof.



                                               3
Case 1:19-cv-22127-UU Document 19 Entered on FLSD Docket 07/17/2019 Page 4 of 5




        In response to the JURY DEMAND, the Defendants deny that Plaintiff is entitled to a trial

 by jury.

        Defendants deny all remaining allegations contained in the First Amended Complaint not

 otherwise specifically responded to hereinabove.

                                 AFFIRMATIVE DEFENSES

        In addition to the specific responses to the numbered paragraphs in the Amended

 Complaint, Defendants assert, the following affirmative defenses:

        1.     The First Amended Complaint fails to state a claim upon which relief may be

 granted because the Defendants do not meet the jurisdiction amount of annual sales to qualify for

 enterprise coverage under the FLSA.

        2.     Defendants invoke the defenses, protections and limitations of the Fair Labor

 Standards Act, 29 U.S.C. §201 et seq. (“FLSA”).

        3.     At all times, Defendants acted in good faith.

                                             Respectfully submitted,
                                             DAMIAN & VALORI LLP
                                             Counsel for Defendants
                                             1000 Brickell Avenue, Suite 1020
                                             Miami, Florida 33131
                                             Telephone: (305) 371-3960
                                             Facsimile: (305) 371-3965

                                             By:     /s/Melanie E. Damian
                                                     Melanie Damian
                                                     Florida Bar No. 99392
                                                     Email: mdamian@dvllp.com




                                                4
Case 1:19-cv-22127-UU Document 19 Entered on FLSD Docket 07/17/2019 Page 5 of 5




                                  CERTIFICATE OF SERVICE
        I HEREBY CERTIFY that a true and correct copy of the foregoing was served via CM/ECF

 on this 17th day of July, 2019, to:

 Jason S. Remer, Esq.
 Email: jremer@rgpattorneys.com
 Miriam Brooks, Esq.
 Email: mbrooks@rgpattorneys.com
 Manuel a. Antommattei, Esq.
 Email: maa@rgpattorneys.com
 REMER & GEORGES-PIERRE, PLLC
 Counsel for Plaintiff, Honey Jean Patindol
 44 West Flagler Street, Suite 2200
 Miami, Florida 33130


                                                  s/Melanie E. Damian
                                                  Melanie E. Damian




                                              5
